DrinkerBiddleSQeath

I_.au) szi'e_r

1177 Avenuc of the Americas
4lst Floor

Ne\v York, NY

10036¢2714

212-248¢3140
212¢248-3141 fax

\v\v\v.drinkerbiddle.com

cALlFoRNIA
DELAWARE
1LL1N015
LoNDoN

NEW JERSEY
NEW YoRK
PENNsYLvANlA
TExAs

WASHINGTON D.C.

E.r/ab/l'J/)e// 1849

 

Case 1:18-cv-O7856-VSB Document 6 Filed 10/08/18 Page 1 of 2

Clay _]. Pierce
212-248-3186 Direct
212-248-3141 Fax
Clay.Pierce@dbr.com

October 8, 2018

VIA CM/ECF

Honorable Vernon S. Broderick

United States District Court

Southern District of New York

Thurgood Marshall United States Courthouse
40 Foley Square, Room 415

New York, NY 10007

Re: In Re: Westinghouse Electric Company LLC
Case No. 1:18-cv-07856-VSB
Dear Judge Broderick:

We represent Appellants Whitebox Advisors, LLC, Whitebox Multi-Strategy
Partners, LP and Whitebox Asymmetric Partners, LP (the “ ppellants”) in the above-
referenced action. Together With counsel for Landstar Global Logistics, lnc., Landstar
Inway, lnc. and Landstar Express America, lnc. (the “ ppellees”), We Write to jointly
request an extension of the parties’ time to serve and file their appellate briefs under Rule
8018 of the F ederal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

On August 14, 2018, Appellants appealed under 28 U.S.C. § 158(a) and
Bankruptcy Rules 8002 and 8003 to this Court from a decision and order of the United
States Bankruptcy Court for the Southern District of New York [Docket No. l]. On
August 28, 2018, Appellants filed their Statement of Issues and Designation of Items to
Be Included in the Record on Appeal [Docket No. 3]. Appellants filed their Counter-
Designation of Additional Items to Be Included in the Record on Appeal on September
17, 2018 [Docket No. 4]. That same day, the parties Were notified that the record on
appeal is complete and available electronically. Therefore, pursuant to Bankruptcy Rule
8018(a), Appellants’ brief is due October 17, 2018.

ln connection With a separate matter before the United States Bankruptcy Court
for the Northern District of Illinois (the “Chicago Bankruptcy Court”), Appellant is
currently litigating issues similar to those before this Court on appeal, Summary
judgment briefing in that matter Will conclude on October 8, 2018, and the Chicago
Bankruptcy Court has announced its intention to rule on or before December 19, 2018.
Because the analysis and result of that case may Well be relevant to this appeal, the
parties wish to defer briefing in this matter until a decision has been rendered by the
Chicago Bankruptcy Court. Accordingly, the parties respectfully request that the Court
extend the briefing schedule as follows: Appellants shall serve and file their brief by

Case 1:18-cv-O7856-VSB Document 6 Filed 10/08/18 Page 2 of 2
DnnkerBiddlcSBela;cl}

Honorable Vernon S. Broderick
October 8, 2018
Page 2

January 18, 2019. Appellees shall serve and file their brief by March l, 2019 and
Appellants’ shall serve and file their reply brief by March 15, 2019.

There have been no previous requests for an adjournment or extension As set
forth above, Appellees’ counsel joins in this request.

Thank you for Your Honor’s attention to this matter.

Respectfully submitted,

C//Z\,

Clay J. Pierce

cc: J ames H. Millar, Esq.
H. Seiji Newman, Esq.
Massimo Giugliano, Esq.
Matthew R. Maddox. Esq.

